                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 MICHELE FISHER,                                   )
                                                   )
            Plaintiff,                             )
                                                   )
            v.                                     ) Case No. 18-CV-4234
                                                   )
 BOARD OF EDUCATION OF THE                         ) Honorable Rebecca R. Pallmeyer
 PRAIRIE-HILLS ELEMENTARY SCHOOL                   )
 DISTRICT 144, et al.,                             )
                                                   )
            Defendant.                             )

                 DEFENDANTS’ MOTION FOR ENTRY OF SUMMARY JUDGMENT

       NOW COME Defendants, Board of Education of the Prairie-Hills Elementary School

District 144, Barbara Nettles, Joyce Dickerson, Sharon Davis, Juanita Jordan, Elaine Walker,

Kathy Taylor, Natalie Myers, and Dr. Kimako Patterson, (hereinafter the “District” or

“Defendants”), by and through their attorneys Frank B. Garrett III and Kerri L. Feczko of ROBBINS

SCHWARTZ NICHOLAS LIFTON & TAYLOR, LTD., and as their Motion For Entry of Summary

Judgment, state as follows:

       1.        On April 30, 2019, the Court issued a briefing schedule wherein Defendants’

Motion for Summary Judgment was due on or by June 14, 2019, Plaintiff’s Response was due on

or by July 12, 2019, and Defendants’ Reply was due on or by July 26, 2019. (ECF No. 56).

       2.        On June 14, 2019, Defendants complied with the Court’s Order and timely filed its

Motion for Summary Judgment, accompanying Memorandum, and Rule 56.1 Statement of Facts.

(ECF Nos. 61-63).

       3.        Plaintiff did not file a Response to Defendants’ Motion for Summary Judgment on

July 12, 2019 in violation of the Court’s Order.

       4.        Furthermore, Plaintiff did not file a Motion for an extension to respond to

Defendants’ Motion for Summary Judgment on or before the Court’s deadline of July 12, 2019.
       5.     Instead, on July 22, 2019, Plaintiff filed a retroactive Motion for an Extension to

Respond to Defendants’ Motion for Summary Judgment and noticed it for presentment two weeks

later. (ECF Nos. 68-69).

       6.     On July 23, 2019, Defendants filed objections to Plaintiff’s retroactive Motion for

an Extension of Time to respond to Defendants’ Motion for Summary Judgment and requested

that the Court deny said motion due to Plaintiff’s failure to demonstrate “excusable neglect” as

required by Federal Rule of Procedure 6(b). (ECF No. 70).

       7.     On August 1, 2019, the Court rescheduled the hearing on Plaintiff’s Motion for an

Extension to Respond to Defendants’ Motion for Summary Judgment to August 8, 2019. (ECF

No. 71).

       8.     Just before midnight on August 6, 2019, Plaintiff filed her Response to Defendants’

Motion for Summary Judgment without prior approval or leave from the Court. (ECF No. 72).

       9.     On August 7, 2019, Defendants filed a Motion to Strike Plaintiff’s Response to

Defendant’s Motion for Summary Judgment for untimeliness and numerous procedural

deficiencies. (ECF No. 73). These procedural deficiencies included:

              a. Exceeding the page limit set out in Local Rule 7.1 without the approval or leave
                 from the Court to do so;

              b. Filing a “Statement of Additional Disputed or Undisputed Material Facts”
                 comprised of eighty-three (83) Statements of Facts – well in excess of the
                 maximum forty (40) Statements of Additional Facts permitted by Local Rule
                 56.1(b)(3) – without seeking prior approval or leave from the Court. (ECF No.
                 72);

              c. Failing to file a separate Statement of Additional Facts, and instead, attempting
                 to present additional facts in her Response to Defendants’ Motion for Summary
                 Judgment in violation of Local Rule 56.1;

              d. Failing to support any of Plaintiff’s Statements of Additional Facts with any
                 citations or references to affidavits, parts of the record, or other supporting
                 materials in violation of Local Rule 56.1(b)(3)(C); and

              e. Attaching two inadmissible affidavits that were unsworn and not subscribed in
                 proper form as true under the penalty of perjury. 28 U.S.C. § 1746; Fed. R. Civ.


                                               2
                   P. 56(c)(4). (ECF No. 73).

       10.     On August 8, 2019, the parties appeared before the Court on Plaintiff’s retroactive

Motion for an Extension of Time to respond to Defendants’ Motion for Summary Judgment. The

Court granted Plaintiff’s Motion for an Extension and issued a new briefing schedule wherein

Defendants’ Reply in support of their Motion for Summary Judgment shall be filed on or by August

29, 2019. (ECF No. 75). The Court further denied Defendants’ Motion to Strike without prejudice,

but advised the parties that to the extent that Plaintiff’s submissions do not comply with Rule 56

or Local Rule 56.1, the Court will disregard them. (ECF No. 75).

       11.     When the Court granted Defendants’ Motion for Leave to File its Reply

Memorandum in Excess of Fifteen (15) pages on August 23, 2019, the Court reminded the parties

that Statement of Facts not supported by record citations in violation of Local Rule 56.1 will be

disregarded. (ECF No. 78).

       12.     On August 29, 2019, Defendants complied with the Court’s Order and timely filed

their Reply in support of their Motion for Summary Judgment and Response to Plaintiff’s Rule

56.1 Statement of Additional Facts. (ECF Nos. 61-63).

       13.     Eleven days later, on September 9, 2019, Plaintiff filed a Motion for Leave to

Amend her Response to Defendants’ Motion for Summary Judgment to fix the procedural

deficiencies that Plaintiff was aware of, at the latest, since Defendants filed their Motion to Strike

over a month earlier. (ECF No. 81).

       14.     On September 12, 2019, Defendants filed a Motion to Strike Plaintiff’s Motion for

Leave to Amend her Response to Defendants’ Motion for Summary Judgment as it was unduly

delayed, would cause undue prejudice to Defendants, and contained further deficiencies that

rendered it effectively futile. (ECF No. 82).

       15.     On September 19, 2019, the Court granted Plaintiff’s Motion for Leave to Amend

her Response up to and including September 27, 2019. (ECF No. 84).

                                                  3
        16.     On September 22, 2019, Plaintiff filed a Motion “For Correct [sic] Plaintiff’s

Response to Defendant’s Motion for Summary Judgment.” (ECF No. 85). The Motion seeks to

allow Plaintiff to “file correct” [sic] her Response to Defendants’ Motion for Summary Judgement

“by filing the attached affidavits.” (EFC No. 85). The attached affidavits include two different

versions of Plaintiff’s affidavit and an affidavit from Jan Barry. (ECF No. 85). As has become

customary for Plaintiff, the motion was not noticed to be heard before the Court.

        17.     As of the date of this filing, Plaintiff has not filed an Amended Response to

Defendants’ Motion for Summary Judgment in violation of this Court’s September 19, 2019 Order.

(ECF No. 84).

        18.     Pursuant to the Federal Rules of Civil Procedure, if a party fails to properly address

another party’s assertion of fact, the Court may “grant summary judgment if the motion and

supporting materials — including the facts considered undisputed — show that the movant is

entitled to it.” Fed. R. Civ. P. 56(e).

        19.     Where a plaintiff has failed to file a Response to a Motion for Summary Judgment

— in this case, after a second chance provided by the Court – there is no genuine issue as to any

material fact, and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); see

also Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548 (1986) (“a complete failure of

proof concerning an essential element of the nonmoving party's case necessarily renders all other

facts immaterial”).

        20.     The Seventh Circuit has consistently held that a plaintiff’s failure to respond to a

defendant’s motion for summary judgment constitutes an admission that there are no disputed

issues of genuine fact warranting trial. See Flynn v. Sandahl, 58 F.3d 283, 288 (7th Cir.1995);

see also Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003) (failure to controvert movant's facts

deemed an admission of those facts); Terrell v. Am. Drug Stores, 65 F. App'x 76, 77 (7th Cir.

2003) (deeming plaintiff’s failure to respond as an admission that defendant’s version of the facts


                                                  4
is true); see also Longs v. City of S. Bend, 201 F. App'x 361, 363 (7th Cir. 2006) (“With no

response from [Plaintiff]…he did not meet his burden under Rule 56, and the District’s Court entry

of summary judgment was proper.”).

        21.     This Court has similarly treated a defendant’s motion for summary judgment as

unopposed due to plaintiff’s failure to file an opposition brief. See Hawk v. Bd. of Educ. of City of

Chicago, No. 04 C 4263, 2007 WL 844578, at *10 (N.D. Ill. Mar. 16, 2007); see also In re Zimmer

Nexgen Knee Implant Prod. Liab. Litig., No. 11 C 5468, 2015 WL 3669933, at *33 (N.D. Ill. June

12, 2015) (“The Court will grant summary judgment against a party that does not produce

evidence that would allow a reasonable jury to find in its favor on a material question.”).

        22.     This Court has given Plaintiff every opportunity to comply with the Court’s rules

and deadlines. Plaintiff has continually disregarded and ignored this Court’s Orders regarding

filing of briefs. (ECF Nos. 56, 84). In fact this is the fifth time that Plaintiff has disregarded a Court-

ordered deadline during the litigation of this case. (ECF Nos. 19-20, 41, 42, 56, and 84).

        23.     Plaintiff has regularly engaged in a pattern of abusive litigation practices without

consequence. Namely, Plaintiff failed to timely respond to Defendants’ Motion to Dismiss by the

Court-ordered deadline (ECF No. 19-20), failed to provide responses to outstanding written

discovery requests within the deadline ordered by the Court (ECF No. 41), failed to provide three

viable dates for Plaintiff’s deposition before the close of discovery in violation of the Court’s Order

(ECF No. 42, 44), failed to file a timely Response to Defendants’ Motion for Summary Judgment

without requesting an extension of time to respond until ten days after the deadline (ECF No. 68),

failed to file a Response that complies with the Federal Rules of Civil Procedure or the Northern

District of Illinois Local Rules (ECF No.73, 75), failed to request leave to amend her response

until after Defendants filed their Reply (ECF No. 81), and has now failed to file her Amended

Response by September 27, 2019, as ordered by the Court (ECF No. 84).

        24.     The Court’s orders were “neither ambiguous nor confusing, and there was nothing


                                                    5
contradictory in the [C]ourt's orders that would or should cause a diligent, conscientious,

intelligent, qualified and well-trained attorney to misinterpret, much less be misled by the [C]ourt's

directives.” Easley v. Kirmsee, 382 F.3d 693, 697 (7th Cir. 2004).

          25.   Plaintiff has reached the point where her or her Counsel’s disregard of scheduling

orders has become so serious that a sanction, including entry of summary judgment for

Defendants, is justified. See, e.g., Aura Lamp & Lighting, Inc. v. Int'l Trading Corp., 325 F.3d 903,

909–10 (7th Cir.2003); see also In re Plunkett, 82 F.3d 738, 742 (7th Cir.1996) (“Missing a filing

deadline because of slumber is fatal.”).

          26.   Plaintiff’s Counsel has made no contact with Defense Counsel to request an

extension of time to file an Amended Response, or to provide an explanation as to his delay in

filing.

          27.   Defendants continue to incur needless fees and costs to address Plaintiff’s

negligence in the prosecution of her case. This case has been unnecessarily delayed by Plaintiff’s

failure to comply with Court-imposed deadlines to the detriment of the Defendants.

          28.   Though unfortunate for Plaintiff that she is bound by the actions or inactions of her

counsel, Plaintiff “should not be permitted to shift the burden of [her] agent’s neglect to the district

court and the defendants.” Tango Music, L.L.C. v. DeadQuick Music, Inc., 348 F.3d 244, 247 (7th

Cir. 2003). If Plaintiff’s Counsel’s neglect protected Plaintiff from ill consequences, “neglect would

become all too common. It would be a free good.” Easley, 382 F.3d at 699–700.

          29.   Because Plaintiff has failed to file any, let alone a timely, Response to Defendants’

Motion for Summary Judgment, Plaintiff’s failure constitutes an admission that there are no

genuine issues of material fact. Therefore, entry of judgment in favor of Defendants is warranted.

          WHEREFORE, Defendants, Board of Education of the Prairie-Hills Elementary School

District 144, Barbara Nettles, Joyce Dickerson, Sharon Davis, Juanita Jordan, Elaine Walker,

Kathy Taylor, Natalie Myers, and Dr. Kimako Patterson, respectfully request that this Honorable


                                                   6
Court enter an order entering summary judgment in favor of Defendants and for any other relief

this Court deems just and appropriate.




                                                  Respectfully submitted,

                                                  BOARD OF EDUCATION OF THE
                                                  PRAIRIE-HILLS ELEMENTARY SCHOOL
                                                  DISTRICT 144; BARBARA NETTLES;
                                                  JOYCE DICKERSON; SHARON DAVIS;
                                                  JUANITA JORDAN; ELAINE WALKER;
                                                  KATHY TAYLOR; NATALIE MYERS; AND
                                                  DR. KIMAKO PATTERSON

                                                  By: s/Kerri L. Feczko
                                                      One of the Attorneys for Defendants
Frank B. Garrett III (6192555)
fgarrett@robbins-schwartz.com
Kerri L. Feczko (6320598)
kfeczko@robbins-schwartz.com
ROBBINS SCHWARTZ NICHOLAS
 LIFTON & TAYLOR, LTD.
55 West Monroe Street, Suite 800
Chicago, Illinois 60603
(312) 332-7760




                                              7
                                   CERTIFICATE OF SERVICE

        I, Kerri L. Feczko, hereby certify that I electronically filed the Defendants’ Motion For Entry
of Summary Judgment with the Clerk of the Court using the CM/ECF system on October 4, 2019,
which constitutes service on all counsel of record, registered filing users, pursuant to Fed. R. Civ.
P. 5(b)(2)(D) and L.R. 5.9:


                                                       /s/Kerri L. Feczko
                                                       Kerri L. Feczko




                                                  8
